 NameCase      8:18-cv-01542-AG-ADS Document 25
        and address:                                             Filed 02/08/19 Page 1 of 4 Page ID #:336
 John R. Clifford (SBN 124203)
 Marty B. Ready (SBN 239135)
 Wilson Elser Moskowitz Edelman & Dicker, LLP
 401 West A Street, Suite 1900
 San Diego, CA 92101
 johraclifford@wilsonelser.com / marty.ready@wilsonelser.com
 T: (619) 321-6200; F: (619) 321-6201
 Attorneys for Defendant, Apple Tree International Corp.

                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
P&P Imports LLC, a California limited liability                  CASE NUMBER:
company,                                                                         8:18-cv-01542-AG-ADS
                                                  PLAINTIFF(S)
                             V.

APPLE TREE INTERNATIONAL CORP., and DOES                                   REQUEST FOR APPROVAL OF
1-10 inclusive,                                                          SUBSTITUTION OR WITHDRAWAL
                                              DEFENDANT(S)
                                                                                 OF COUNSEL

                                                     INSTRUCTIONS

Generally, an attorney may withdraw from representing a party in a case without the Court's permission if another
member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member in good standing of the Bar of this Court representing that party. In that circumstance, the withdrawing
attorney should complete and file a "Notice of Appearance or Withdrawal of Counsel" (Form G-123), instead of this
"Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01).
Notably, however, Court permission for withdrawal or substitution is required if no member of the withdrawing
attorney's firm or agency will remain as counsel of record. In such circumstances, the attorney(s) seeldng to withdraw
should complete and file this "Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01), and submit
a proposed "Order on Request for Approval of Substitution or Withdrawal of Counsel" (Form G-01 Order).
If the circumstances surrounding an attorney's withdrawal or request to substitute other counsel are not covered by this
Form G-01, the attorney may instead file a regularly noticed motion supported by a more detailed memorandum of
points and authorities.

SECTION I - WITHDRAWING ATTORNEY
Please complete the following information for the attorney seeking to withdraw (provide the information as it currently
appears on the docket; if the attorney appeared pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name: Ronald P. Oines                                                            CA Bar Number: 145016

Firm or agency: Rutan & Tucker, LLP

Address: 611 Anton Boulevard, 14th Floor, Costa Mesa, California 92626

Telephone Number: (714) 662-4680                                   Fax Number:

E-mail: roines@rutan.com

Counsel of record for the following party or parties: APPLE TREE INTERNATIONAL CORP.




Other members of the same firm or agency also seeking to withdraw: Seth M. Jesse (SBN 310983)




G-01 (06/13)                REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF COUNSEL                       Page 1 of 2
Case 8:18-cv-01542-AG-ADS Document 25 Filed 02/08/19 Page 2 of 4 Page ID #:337




      $11QT11914. II - NEW REPRESPNIATION

      0       No new counsel is necessary. The party or parties represented by the attorney(s) seeking to withdraw will continue
              to be represented by another attorney/firm who has already entered an appearance as counsel of record for that
              parry or panics in this ease, and who is a member In good standing of the Bar of this Court.
              The party or parties represented by the attorney(s) seeking to withdraw have not retained new counsel and wish to
              proceed pm u, as self-represented litigants.

      Lzi     The party or parties represented by the attorney(s) seeking to withdraw have retained the following new counsel,
              who is a member in good standing of the Bar of this Court:

              Name: Marty B. Ready                                                              CA Bar Number: 239135

              Firm or agency: Wilson filler Moskowitz Edelman & Dicker, LLP

              Address: 01 West A
                               . .Street, Suite 1900, San Diego. California 92101
              Telephone Number: 1619) 321.6200                                 Pax Number:       (619) 321.6201

                      marlyseady@wilsonelseream


      SECTION Ill -STGIJA'1'URP.S

      WIthdraivIngArrainey
      I am currently counsel of record In this case, and am identified above In Section I us the "Withdrawing Attorney." I have
      given notice as required by Local Rule 83.23. I hereby request that I and any other attorney(s) listed in Section I be
      allowed to withdraw from this case.


            Dille:                                         Signature:

                                                           Name:        Ronald P. Dines

     agwArioriey applIrob/s)
     I have been retained to appear as counsel of record in this case, and my name and contact information are given above In
     Section IL I am a member in good standing of the Bar of this Court.


            Date:    C?   7g-A 7                           Signature:

                                                           Name:        Marty B. Ready

     Forty Represented brighdra wing A tun-tier
     I am currently represented by, or ant an authorized representative of a parry currently represented by, the Withdrawing
     Attorney listed above. 1 consent to the withdrawal of my current counsel, and to (check if applicable):
                                                  substitution of counsel as specified above.
                                              0 representing myself pro to In this case.


                                                          Signature:
            Date:
                     2/3
                                                           Name:        Simon Xiao

                                                          Title:        CFO, Apple Tree International Corp.


    4.01 WI))                     REQUEST FOR APPROVAL OP SUBSTITUTION Olt WITHDRAWAL OF COUNSEL                        hp 1.12
Case 8:18-cv-01542-AG-ADS Document 25 Filed 02/08/19 Page 3 of 4 Page ID #:338



   1   JOHN R. CLIFFORD, ESQ. (SBN 124203)
       MARTY B. READY, ESQ. (SBN 239135)
   2   WILSON, ELSER, MOSKOWITZ,
         EDELMAN & DICKER LLP
   3   401 West A Street, Suite 1900
       San Diego, CA 92101
   4   Telephone: (619) 321-6200
       Facsimile: (619) 321-6201
   5   Email: john.cli£fordnawilsonelser.com
              marty.ready wilsonelser.corn
   6
       Attorneys for Defendant
   7   Apple Tree International Corp.
   8

   9                          UNITED STATES DISTRICT COURT
  10                        CENTRAL DISTRICT OF CALIFORNIA
  11

  12   P&P IMPORTS, LLC, a California              Case No. 8:18-cv-01542 AG (KESx)
       Limited Liability Corporation,
  13                                               CERTIFICATE OF SERVICE
                                 Plaintiff,
  14                                               Judge:        Hon. Andrew J. Guilford
               vs.                                 Location:     Courtroom 10D
  15
       APPLE TREE INTERNATIONAL                    Magistrate: Hon. Karen E. Scott
  16   CORP. and Does 1-10 Inclusive,              Location: 6D
  17                             Defendants.
  18

  19           I, the undersigned, am employed in the county of San Diego, State of
  20   California. I am over the age of 18 and not a party to the within action; my business
  21   address is 401 West A Street, Suite 1900, San Diego, California, 92101.
  22           On February 8, 2019, I caused to be served the following document(s):
  23
       REQUEST FOR SUBSTITUTION OF COUNSEL
  24
        ///
  25
       ///
  26
       ///
  27
       ///
  28

                                        CERTIFICATE OF SERVICE            8:18-cv-01 542 AG (KESx)
       1936283v.I
Case 8:18-cv-01542-AG-ADS Document 25 Filed 02/08/19 Page 4 of 4 Page ID #:339



       0 BY ELECTRONIC TRANSMISSION VIA ECF — I electronically filed the
       foregoing document(s) with the Clerk of the Court through the CM/ECF system for
       the United States District Court, Southern District of California, which sent
       Notification of Electronic Filing to the persons listed. Upon completion of
       transmission of said documents, a certified receipt is issued to the filing party
       acknowledging receipt by the CM/ECF system.


         Attorneys for Plaintiff P&P         William E. Levin, EsQ
         Imports EEC                         Steven M. Dicterow, Esq.
                                             Levin & Dicterow
                                             668 N Coast Hwy # 1264
                                             Laguna Beach, CA 92651-1513
                                             Te : (949) 613-5131
                                             Fax: (949) 607-5004
                                             Email: williamlevin@hotmail.com
                                                    steve.dicterowna levinanddicterow.com



               I declare under penalty of perjury under the laws of the State of California, that
      the above is true and correct. Executed on February 8, 2019, at San Diego,
      California.




                                                   2
                                        CERTIFICATE OF SERVICE               8:18-cv-01542 AG (KESx)
       1936283v.I
